October 4, 2013 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC20549 Re:City National Rochdale Funds: Registration Statement on Form N-14 (File No. 333-) Ladies and Gentlemen: On behalf of our client, City National Rochdale Funds (formerly CNI Charter Funds), a Delaware statutory trust (the “Trust”), we are filing the Trust’s Registration Statement under the Securities Act of 1933, as amended, on Form N-14, including exhibits hereto.The Combined Prospectus and Proxy Statement contained in this filing relate to the reorganization of the City National Rochdale Full Maturity Fixed Income Fund, a separate series of the Trust, with and into the City National Rochdale Intermediate Fixed Income Fund, also a separate series of the Trust. Please call the undersigned at (202) 373-6133 or with any comments or questions relating to the filing. Sincerely, /s/Beau Yanoshik Beau Yanoshik
